IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT DAVIS,                              : No. 71 EM 2021
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
SUPERIOR COURT OF PENNSYLVANIA,            :
                                           :
                   Respondent              :


                                   ORDER



PER CURIAM

     AND NOW, this 15th day of December, 2021, the Application for Leave to File

Original Process is GRANTED.    The “Application for Extraordinary Jurisdiction” is

DENIED.